Citation Nr: 1450357	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-37 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

In August 2013, the Board remanded the claim.  In December 2013, the Agency of Original Jurisdiction (AOJ) increased the rating from 30 to 50 percent, effective the November 17, 1998, date of service connection. 

Following the AOJ's most recent readjudication of the claim in a November 2011 supplemental statement of the case, additional VA treatment records were associated with the claims file.  However, such records are either cumulative of evidence that was already of record or not pertinent to the issue of a higher rating.  Therefore, the Board can proceed with appellate review.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

During the pendency of the appeal, the Veteran raised the issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in June 2014, the AOJ separately addressed and denied the claim for a TDIU.  He has not appealed and the issue of a TDIU is not currently before the Board.  

The issues of service connection for migraine headaches, as secondary to PTSD, and depression were raised by the Veteran in a July 2014 application for benefits.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to February 5, 2001, PTSD was manifested by anxiety, depression, sleeping problems with nightmares and night sweats, hypervigilance, intrusive thoughts, anger, irritability, and occasional panic attacks resulting in, at most, occupational and social impairment with reduced reliability and productivity.

2.  From February 5, 2001, to August 19, 2001, the Veteran experienced increased symptomatology including deficiencies in in thinking and mood due to suicidal ideations (with no intent), chronic anxiety and depression with frequent panic symptoms affecting his ability to function independently, appropriately, and effectively, and impaired impulse control with irritability.

3.  Since August 20, 2001, PTSD has been manifested by anxiety, depression, sleeping problems with nightmares and night sweats, hypervigilance, intrusive thoughts, anger, irritability, and occasional panic attacks resulting in, at most, occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to February 5, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating of 70 percent, but no greater, for PTSD from February 5, 2001, to August 19, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 9411 (2014).

3.  The criteria for a rating in excess of 50 percent for PTSD beginning August 20, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

PTSD is rated under DC 9411 which provides the following:

* A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

* A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

* A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130; American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  

In this case, the Veteran has been granted service connection for PTSD, rated 50 percent, effective the November 17, 1998.  The Board finds that a rating of 70 percent, but no greater, is warranted for the period of February 5, 2001, to August 19, 2001.  However, a rating in excess of 50 percent for PTSD is not warranted for the periods both prior to February 5, 2001, and beginning August 20, 2001.

Prior to February 5, 2001

The Veteran's PTSD prior to February 5, 2001, most closely approximates the criteria for a 50 percent rating under DC 9411.  The extensive medical record reflects that, during this period, PTSD was primarily manifested by anxiety, depression, sleeping problems with nightmares and night sweats, hypervigilance, intrusive thoughts, anger, irritability, and occasional panic attacks.  Such symptoms, moreover, have been of the nature and severity of those contemplated in the criteria for a 50 percent rating under DC 9411 and have resulted, at most, in occupational and social impairment with reduced reliability and productivity.

Specifically, VA treatment records from February 1998 to January 2001 reflect treatment for symptoms primarily consisting of anxiety and depression.  In October 1998, it was noted that there had been a significant reduction in reported anxiety, and that the Veteran and his wife had been taking vacations, providing evidence for his capacity to experience joy and relaxation; it was further noted that, due to improved functioning, the frequency of his sessions was to be reduced to once every two months.  

In March 1999, the Veteran reported that his symptoms were being well-controlled, and that he had made changes in his work schedule to reduce stress.  He again reported decrease in anxiety-related symptoms in April 1999, and in July 1999 reported "continued maintenance of his improved status," and that his anxiety-related symptoms had "diminished significantly."  It was noted at that time that if symptoms occurred they tended to be transient and expectable reactions to psychosocial stressors, and that he had found pleasure in a variety of life pursuits and was "socially active."  

In December 1999, it was noted that the Veteran had had an exacerbation of his anxiety with uncontrollable worry for about three days following an encounter with the police, but that "[t]he mild [symptoms had] not returned providing evidence for the success of the treatment and medication, and that functioning had been sustained with no disruption to social relationships or work involvement."  In May 2000, it was noted that a review of his symptoms revealed significant decrease to elimination of anxiety-related symptoms, that a return to premorbid levels of functioning had been evident for the past year, and that the process of termination would begin.

On a January 11, 2001, treatment record, the last record of treatment before his February 2001 hospitalization, it was noted that the Veteran continued to slowly process the grief associated with his brother's death by suicide in December 2000, and that, although his anxiety symptoms were "minimal and transient," given his history he was susceptible to deterioration.  It was noted that he was able to sit with small doses of sad affect.

While the Veteran reported to the VA psychiatrist in May 2001 that he had been unable to work for the past 18 months due to his PTSD symptoms, there is no indication of any such inability to work prior to February 2001.  Rather, his symptoms had been improving in the previous year, as reflected in treatment records up to May 2000, when significant decrease to elimination of anxiety-related symptoms was noted, as well as a return to premorbid levels of functioning.  

The Veteran's treatment was terminated as a result, until he resumed treatment following his brother's death in December 2000.  Moreover, despite any assertion of inability to work prior to February 2001, the nature and severity of the Veteran's PTSD symptomatology during that period approximated the criteria for a rating of no higher than 50 percent, given the evidence of record discussed above. 

February 5, 2001 to August 19, 2001

VA medical records reflect that the Veteran was hospitalized from February 5 to 14, 2001, after threatening to kill his wife and himself with a shotgun.  This was noted to have occurred in the context of his brother's reported death by suicide and an ongoing legal investigation involving several adult homes that he owned or leased.  

At the time, he was noted to have been followed for anxiety-related symptoms and complained of increased depression as evidenced by dysphoria, suicidal ideation, diminished interest, insomnia, and fatigue.  He reported that his functioning had gradually deteriorated since his brother's suicide in December 2000.  He was noted to have been extremely dysphoric, with affect consistent with thoughts, and uncontrollable crying episodes.  His diagnosis at admission was major depressive episode, single episode, severe, and anxiety disorder; his assigned global assessment of functioning (GAF) score was 11.  

On a February 6 evaluation, the Veteran's mood had improved and there was no evidence of perpetual disturbances or delusions, although thought process was quite circumstantial and thought content focused on wartime experiences.  His assigned GAF score was 45, though it was noted that his GAF score had been 55 over the past year.

Following treatment, he was released with diagnoses of PTSD, depressive disorder, and alcohol abuse.  At the time of discharge, there was no evidence of psychosis or major emotional dysregulation, he denied further suicidal or homicidal impulses intent, or plan, and his medical condition was acutely stable.  At that time, he was noted to be a high chronic risk for impulsive and physically damaging behavior given his recent actions and family history, but to have maximized his likely benefit from the inpatient program.  It was also noted that he was not at serious imminent risk for harm to self or others.  

In a May 2001 evaluation note and June 2001 letter, a VA psychiatrist stated that the Veteran suffered from PTSD with symptoms of nightmares, intrusive thoughts, psychological and physical distress when exposed to situations that reminded him of in-service events, avoidance of reminders of those events, and decreased interest and participation in significant activities.  He was noted to have reported that he had not been able to work in 18 months and felt detached from others.  The psychiatrist also noted symptoms of variable sleep; irritability and outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; anxiety; panic; and depression.  

The psychiatrist stated that, more recently, the Veteran's symptoms had worsened secondary to his brother's suicide by shotgun, and that he reported that he had been unable to work for the past 18 months and appeared to have deficiencies in in thinking and mood due to suicidal ideations (with no intent); chronic anxiety and depression with frequent panic symptoms affecting his ability to function independently, appropriately, and effectively; circumstantial (sometimes tangential) speech; impaired impulse control with irritability; and difficulty adapting to stressful circumstances (work).  The psychiatrist further stated that the Veteran's GAF score was 40.

In a July 2001 letter, the Veteran's wife asserted that he woke up from nightmares and had night sweats at least three to four times per month, could not be in crowded areas, and had to sit with his face to the door when in a restaurant.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 70 percent, but no greater, is warranted for the period of February 5, 2001, to August 19, 2001.  As noted above, from February 5, 2001, he experienced increased symptomatology including deficiencies in thinking and mood due to suicidal ideations (with no intent), chronic anxiety and depression with frequent panic symptoms affecting his ability to function independently, appropriately, and effectively, and impaired impulse control with irritability.

While at the time of hospital admission his GAF score was noted to be 11, the next day it was noted to be 45, and was noted by his VA psychiatrist in May and June to be 40.  GAF scores ranging from 41 to 50 reflect serious symptoms which are consistent with the criteria for a 70 percent rating under DC 9411.

Given the above, the Board finds that the Veteran's symptomatology during this time period most closely approximated the criteria for a 70 percent rating.  It did not approximate the criteria for a 100 percent rating.  While the Veteran's symptomology was increased, and while he was severely impaired at the time of his admission on February 5, 2001, but significantly improved the next day, the evidence as a whole does not reflect total occupational and social impairment during this period.  

Aside from the Veteran's condition when first admitted to the hospital, his symptomatology from February 5, 2001, was not of the nature or severity of gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  While he initially was considered a danger to himself when hospitalized, his disability during this period was not characterized by persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation, or severe memory loss.  Therefore, a 70 percent rating, but no more, is warranted for this period.


Since August 20, 2001

As of August 20, 2001, the Veteran's symptoms improved and again more closely approximated the criteria for a 50 percent rating.  Specifically, his symptoms returned to a baseline of manifestations of anxiety, depression, sleeping problems with nightmares and night sweats, hypervigilance, intrusive thoughts, anger, irritability, and occasional panic attacks consistent with a 50 percent rating.

Of note, an August 20, 2001, VA psychology note reflects that the Veteran had "reestablished baseline level functioning despite psychosocial stressors including legal battles and the unresolved related to his brother's suicide death."  It was noted that he was "sleeping well and [was] to engage in purposeful and problem-solving behavior."  It was further noted that his "anxiety [symptoms were] currently well-controlled through cognitive-behavioral methods and pharmacological agents."  

September 2001 to May 2002 VA treatment records reflect continuing treatment for anxiety and depression, as well as some sleep and concentration problems, particularly regarding a stressor of possibly being sentenced to jail time.  However, such records reflect sustained improvement in the Veteran's psychiatric functioning and anxiety symptoms and no symptomatology warranting a rating higher than 50 percent.  In April 2002, his assigned GAF score was noted to have been 51.

The Board notes that the Veteran was hospitalized a second time from July 11 to 22, 2002, for reported suicidal ideation and depression, whereby he reported going to his son's house to pick up his rifle in order to kill himself, and where he was noted to have had a plan and intention, with impulse control tenuous.  At that time, his speech and language was impaired, as well as judgment, insight, and cognitive function, and he was disoriented to time and situation.  His assigned GAF score on admittance was 18.  

The day after he was admitted he was noted to have been coherent and relevant, with speech within normal range, affect congruent and full, and mood mildly depressed, tense, and angry.  At the time of his discharge, it was noted that the Veteran had been treated for depression with suicidal thought and panic attack.  At that time, he was noted to exhibit a good sleeping pattern on rounds, to remain pleasant and cooperative, to attend to all activities of daily living, and to be socializing fairly well with peers.  It was also noted that his had improved and that he was more hopeful and cooperative.

However, in discussing his depression and suicidal ideation when admitted, the Veteran stated that he had been overwhelmed by stressors for the last two months which included ongoing investigation for fraud against the elderly who resided in adult homes he owned, the subsequent alienation of his spouse and four children, and lack of housing; the hospital records do not reflect that any such exacerbation was related to his service-related PTSD.  Thus, the Board does not find that this 11-day exacerbation of his psychological functioning warrants any temporary increase in his service-connected PTSD rating.  The record reflects that he was incarcerated between September 2002 and November 2006.  There are no records of psychiatric treatment during this period.

On October 2007 VA examination, the Veteran reported being divorced for 5 years and being estranged from his family, and it was noted that he had at least mild impairment in social functioning.  He described himself as irritable and short-tempered, but did not appear to be aggressive, destructive, or violent, and he denied all symptoms of psychosis.  He reported concentration problems, but it was noted that he seemed to display no evidence of cognitive decline and there was no evidence of any type of impairment of immediate, short, or long-term memory.  He also reported suicidal ideation on and off throughout the years, nightmares, flashbacks, and anxiety.  

The examiner concluded that the Veteran suffered from moderate impairment in overall functioning and noted a documented history of sleep disturbance and episodes of anxiety.  The examiner also stated that any PTSD suffered by the Veteran likely played a role in his impairment in social functioning, but that it would not appear that PTSD played a role in any impairment in occupational functioning.  The GAF score was 55, which was noted to be for moderate impairment of functioning.

VA treatment records dated from November 2007 to June 2013 reflect similar symptomatology in nature and severity as those prior to his incarceration in September 2002, including problems mainly related to anxiety and depression.  November 2007 to September 2008 records reflect that he had continued difficulty with family relationships related to his incarceration, but that he had remarried.  June, July, September, and November 2009 records reflect an assigned GAF score of 55, and in November 2009 he complained of some memory problems.  In June 2011, he reported that he visited his son and daughter-in-law and regarded them as supportive, and that he had one friend in the area.  In October 2012, he was assigned a GAF score of 52, and in January 2013 he was assigned a score of 58. 

On VA examination in September 2013, the diagnoses were PTSD, cognitive disorder, and adjustment disorder with mixed anxiety and depressed mood.  The Veteran was noted to have had a GAF score of 65 for his PTSD, 50 for a cognitive disorder, and 50 for his adjustment disorder.  It was noted that his cognitive impairment was due to a cognitive disorder, depressed mood and anxiety were due to life events since the 1990s and unrelated to service, and that his re-experiencing symptoms and some of his hyper arousal and avoidance symptoms may be related to his PTSD.

With regard to all mental diagnoses, the Veteran's level of occupational and social impairment was noted to be occupational and social impairment with reduced reliability and productivity.  It was noted by the examiner that it was possible to differentiate the portion of occupational and social impairment caused by each indicated mental disorder.  The examiner estimated that the Veteran's cognitive disorder would represent 80 percent of his occupational functioning, and social functioning may be impaired at least 50 percent due to cognitive status and 50 percent due to his PTSD and adjustment disorder.

It was noted that the Veteran was divorced and lived alone, and that his psychiatric symptoms included depressed mood, anxiety, manic attacks occurring weekly or less often, chronic sleep impairment, and circumstantial, circumlocutory or stereotyped speech.  It was further noted that he gave unsolicited information at inappropriate times during the interview, brought up remote information from service, did not respond well to redirection, and was tangential.  

The examiner determined that the two other diagnosed mental disorders were unrelated to his service-connected PTSD.  She also stated that, on examination, she had attempted to distinguish the symptoms, noting that the Veteran had been incarcerated for four years, which ultimately cost him everything, and that this was the main source of his mixed anxiety and depressed mood, and occurred post-military in the 90's and was still ongoing.

The Board notes the explicit determination by the September 2013 VA examiner that the majority of the Veteran's mental dysfunction, including his primary symptoms of anxiety and depression and any cognitive impairment, has been unrelated to his service-connected PTSD, but rather related to separate, unrelated disorders.  In this regard, the examiner specifically distinguished the PTSD symptoms from his symptoms unrelated to PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board finds the September 2013 VA examiner's opinions to be highly probative.  The examiner was a psychologist with appropriate expertise who reviewed the record and thoroughly examined and interviewed the Veteran.  The examiner's assessments, moreover, are consistent with the extensive medical evidence of record, which has consistently and overwhelmingly related the Veteran's most serious mental symptomology to issues unrelated to his service-related PTSD, such as his legal problems, incarceration, and confrontations with police.  In this regard, in May 2000, his treating psychologist appeared to relate the PTSD diagnosis, itself, to an encounter with the police, referring to such encounter as "the precipitating psychosocial crisis to his PTSD."

However, even assuming that the Veteran's psychiatric symptoms have been predominantly due to his service-connected PTSD, again, the extensive medical record reflects that, during this period, his psychiatric disability has been primarily manifested by anxiety, depression, sleeping problems with nightmares and night sweats, hypervigilance, intrusive thoughts, anger, irritability, and occasional panic attacks.  Such symptoms have been productive, at most, of occupational and social impairment with reduced reliability and productivity.  

In this regard, the August 2013 VA examiner explicitly concluded that, with regard to all mental diagnoses, the Veteran's level of occupational and social impairment was occupational and social impairment with reduced reliability and productivity; the October 2007 VA examiner stated that any PTSD suffered by the Veteran likely played a role in his social impairment, but not in any occupational impairment.

While anxiety and depression has been present, it has generally been well-controlled and not been noted to affect the Veteran's ability to function independently, appropriately, and effectively.  Thought process and content has been noted to be normal, cognitive function intact, and memory full.  Speech has generally been noted to be normal, with occasional notations of circumstantial, circumlocutory or stereotyped speech; it has never been noted to be illogical, obscure, or irrelevant.  He has consistently been noted to be fully oriented, with no hallucinations or delusions.  His appearance and hygiene have been normal, and obsessional rituals that interfere with routine activities have not been noted.

While the Veteran has, throughout these periods totaling more than 15 years, occasionally been noted to have had intermittent suicidal ideation without intent or plan, he has generally, repeatedly denied suicidal ideation during treatment.  To the extent that there has been such occasional suicidal ideation, and that it has at all been related to his service-connected PTSD, the symptomology, as a whole, would nonetheless not more closely approximate the severity and nature of the criteria for a 70 percent rating under DC 9411 than those for a 50 percent rating.

Also, while the Veteran has reported anger and irritability, and some thoughts of violence, such symptoms have not been of the severity of impaired impulse control such as unprovoked irritability with periods of violence.  On October 2007 VA examination, while he described himself as irritable and short-tempered, he was noted not to have been aggressive, destructive, or violent, and such severe lack of impulse control has not been shown elsewhere in the record during the relevant period.

Regarding the Veteran's social impairment and relationships, the record has consistently shown him to have at least some social interaction.  While he has had difficulty with relationships, including with his family, such difficulties have been related to his conviction and incarceration for embezzling money rather than any PTSD or other psychiatric symptoms.  During his May 2012 Board hearing, he testified that he had lost his first and second wives as a result as a result of his PTSD, including his sleeping problems with night sweats, and that he never saw or heard from his family and did not speak to his family.  He also asserted in a July 2008 statement that his first wife had left him because she could not cope with his psychiatric condition any more.

However, such statement and testimony regarding his marriages is contradicted by the Veteran's own statements on numerous occasions that his first wife divorced him due to his legal problems and incarceration.  His testimony regarding his family also appears to be contradicted by his statement in June 2011 that he visited his son and daughter-in-law and regarded them as supportive.  Moreover, in a January 2009 letter, his then-fiancée stated that he was "always volunteering his time, vehicle, etc. to assist fellow veterans in any way he can," and that "[h]e also keeps in contact with his family on a regular basis."  

Given these inconsistencies and contradictions, the Board finds the Veteran's reports of social isolation and the nature of his poor family relationships, and how they relate to his psychiatric disorder, to be of significantly diminished credibility.  Thus, the Board finds that, at most, he has been shown to have difficulty, rather than inability, with respect to establishing and maintaining effective relationships.  

Also, to the extent that difficulty in adapting to stressful circumstances has been shown in the record, it is adequately contemplated in the Veteran's 50 percent rating for PTSD, which contemplates occupational and social impairment with reduced reliability and productivity due to symptoms such panic attacks more frequently than once a week.

The Board notes that the Veteran's GAF scores prior to February 5, 2001, and beginning August 20, 2001, with the exception of his July 2002 11-day hospitalization, discussed above, have ranged between 51 and 58.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130; DSM-IV.  Such symptoms and impairment are consistent with the rating criteria for a 50 percent rating under DC 9411.

The Board also notes that the Veteran was awarded SSA disability benefits for a primary diagnosis of PTSD and secondary diagnosis of affective disorder.  The Board has considered this, but notes that such benefits were awarded in June 2001, during the period of heighted symptomatology, for which Board is granting an increased 70 percent rating, based on the same contemporaneous evidence during that period, and specifically the May and June 2001 assessments of his VA psychiatrist.  However, the SSA records do not establish that his symptomatology during the periods prior to February 5, 2001, or beginning August 20, 2001, has been any more severe or of any different nature than that for which he is currently being rated.

The Board further notes written statements from the Veteran in March 2005 and July 2008, as well as his testimony during his May 2012 Board hearing.  In these statements, he asserted that he always sat in a corner of a restaurant facing the door, had had thoughts of suicide several times over the years, did not like being in crowds, and had night sweats.  During his May 2012 Board hearing, he testified that he suffered short-term memory loss, that he had sleeping problems with night sweats, and that he had panic attacks that seemed to occur approximately every day or every other day.  Even assuming the credibility of these statements and testimony, the Board finds such symptomatology to be adequately contemplated in the criteria for a 50 percent rating under DC 9411, which includes panic attacks more frequently than once a week and impairment of short- and long-term memory.  

The Board also acknowledges the Veteran's assertions that he could not hold a job and had not been working since he began receiving SSA disability in 2001.  As noted in the introduction above, the issue of entitlement to a TDIU is not currently before the Board.  Furthermore, notwithstanding his assertions, the record, as a whole, has not reflected that he has been unable to hold a job as a result of his psychiatric disorder.  As noted above, in this regard, in a January 2009 written statement, his then-fiancée stated that the Veteran "keeps very busy with his maintenance business," and that "[h]is customers think the world of him"; this statement appears to contradict his assertion of not having been able to hold a job during the appeals period.

Finally, there are no unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  As discussed above, the various manifestations of PTSD have been adequately contemplated by the ratings assigned.  These ratings, for reasons discussed above, adequately contemplate his PTSD symptomatology including anxiety, depression, sleeping problems with nightmares and night sweats, hypervigilance, intrusive thoughts, anger, irritability, and occasional panic attacks, and occupational and social impairment with reduced reliability and productivity, as well as his heightened symptomatology from February 5, 2001, to August 20, 2001.

The record does not reflect that the impairment in earning capacity from his PTSD would be in excess of that contemplated by his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Furthermore, the record does not reflect, and the Veteran has not suggested, that his disabilities, in combination, create what can be considered an "unusual" or exceptional" disability picture not adequately contemplated in his individual ratings or 60 percent combined rating.  See 38 C.F.R. § 3.321(b); Johnson v. McDonald, Fed. Cir. No. 2013-7104 (August 6, 2014).

In sum, a 70 percent rating for PTSD, but no more, is warranted for the period of February 5, 2001, to August 19, 2001, but a rating in excess of 50 percent is not warranted for the periods both prior to February 5, 2001, and beginning August 20, 2001, and there is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's VA medical records, identified private treatment records, SSA records, and statements submitted by the Veteran have been obtained.  Also, he was provided a VA examination of his PTSD in October 2007 and September 2013.  These examinations, conducted by psychologists who reviewed the record, and their associated reports, were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the claim. 

Moreover, in obtaining updated VA treatment records and providing the September 2013 VA examination, the AOJ substantially complied with the Board's August 2013 remand instructions.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating in excess of 50 percent for PTSD prior to February 5, 2001, is denied.

A rating of 70 percent, but no greater, is granted from February 5, 2001, to August 19, 2001, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 50 percent for PTSD beginning August 20, 2001, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


